Citation Nr: 1717268	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  09-23 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative joint disease (DJD) of the left shoulder, with recurrent dislocation of the scapulohumeral joint and guarding of all arm movements, currently evaluated as 30 percent disabling. 

2. Entitlement to an increased evaluation for DJD of the left shoulder, with painful and limited range of motion, evaluated as 20 percent disabling from May 21, 2007, to September 14, 2007; 20 percent disabling from February 1, 2008, to February 28, 2008; 40 percent disabling from February 28, 2008, to May 21, 2008; and 20 percent disabling from May 21, 2008. 

3. Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Katrina Washington, Esq. 


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1979 until April 1982. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Colombia, South Carolina, and a March 2009 rating decision by the RO in Montgomery, Alabama.  Jurisdiction over all of the claims has since been transferred to the RO in Montgomery, Alabama, (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The June 2009 rating decision increased the evaluation of the Veteran's service-connected left shoulder disability to 100 percent, effective September 14, 2007, subsequent to a left shoulder surgery, per 38 C.F.R. § 4.30 (2016).  As the convalescence ratings are temporary, the same rating decision noted the Veteran's disability evaluation would be assigned at 30 percent disabling, beginning February 1, 2008. 

The November 2013 rating decision characterized the Veteran's disability by assigning separate disability evaluations based on painful and limited range of motion.  A 20 percent evaluation was assigned from May 21, 2007, to September 14, 2007; a noncompensable evaluation from September 14, 2007, to February 1, 2008, because the Veteran was awarded the aforementioned temporary 100 percent evaluation; a 40 percent evaluation from February 28, 2008, to May 21, 2008, and a 20 percent evaluation beginning May 21, 2008.  



The case was previously before the Board in February 2014, when a remand was necessary to afford the Veteran a VA examination to determine the severity of his condition. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an increased evaluation for his left shoulder disability.  The Veteran underwent a VA examination in November 2015, pursuant to the Board's February 2014 remand directives to determine the severity of his disability. 

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court of Appeals for Veterans Claims (Court) has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); see DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, testing of range of motion of joints that have painful motion should include active and passive motion, motion in weight-bearing and non-weight-bearing, and, if possible, the range of motion of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); see Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  As the claims folder does not contain an examination meeting the Correia requirements, the claim must be remanded for additional examination.
The Veteran also seeks entitlement to a TDIU, as he has stated multiple times throughout the record, including at his 2015 VA examination, and during June 2016 VA treatment that his left shoulder disability prevents him from working.  Nevertheless, as a claim for a TDIU is part and parcel with a claim for an increased rating; the issues are inextricably intertwined inasmuch that a grant of increase could affect the outcome of this claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, further consideration of the claim must be deferred to avoid piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 
Accordingly, the case is REMANDED for the following action:

1. The AOJ should assist the Veteran in associating with the claims file any updated treatment records, including VA and private treatment records. 

2. Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected left shoulder disability.  The claims file should be made available to the examiner for review in connection with the examination. 

The examiner should separately evaluate the disability of the Veteran's recurrent dislocation of the scapulohumeral joint, as well as the painful or limited motion of the left shoulder in general.  Additionally, the examiner must include range of motion testing in the following areas: 

* Active motion; 
* Passive motion; 
* Weight-bearing; and
* Non-weight-bearing. 

The examiner should round each range of motion measurement to the nearest five degrees.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Additionally, the examiner should describe the frequency and duration of any incapacitating episodes due to the Veteran's left shoulder disability.  

3.  After completion of the above, the AOJ should review the expanded record and determine if an increased evaluation and a TDIU are warranted.  If such benefits remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

